Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 CREDIT AGREEMENT dated as of November 7, 2008 by and between LANDAMERICA FINANCIAL GROUP, INC., as Borrower and CHICAGO TITLE INSURANCE COMPANY, as Lender TABLE OF CONTENTS Page ARTICLE 1 - DEFINITIONS 1 1.1 Definitions 1 1.2 Interpretation 7 ARTICLE 2- THE LOAN; USE OF PROCEEDS 8 2.1 Credit Facility 8 2.2 Note 8 2.3 Principal Repayment Generally 9 2.4 Mandatory Repayments and Reduction of the Commitment 9 2.5 Voluntary Prepayment 10 2.6 Interest 10 2.7 Use of Proceeds 10 ARTICLE 3 - COLLATERAL 10 3.1 Guarantor Security Interest 10 ARTICLE 4 - CLOSING AND CONDITIONS PRECEDENT TO ADVANCES 11 4.1 Initial Advance 11 4.2 All Advances 12 ARTICLE 5 - REPRESENTATIONS AND WARRANTIES 13 5.1 Representations of the Borrower 13 5.2 Reliance on Representations 14 ARTICLE 6- COVENANTS 14 6.1 Preservation of Collateral 14 6.2 Information and Notices 14 6.3 Further Assurances 15 6.4 Covenants Regarding the Guarantor 15 ARTICLE 7 - DEFAULT 16 7.1 Events of Default 16 7.2 Acceleration and Termination of Commitment 17 7.3 Remedies Regarding the Collateral 17 7.4 No Advances After Default 18 7.5 Right of Set-Off 18 7.6 Nature of Remedies 18 -ii- ARTICLE 8 - MISCELLANEOUS 18 8.1 Reference to Statute or Regulation 18 8.2 Notices 18 8.3 Amendments 19 8.4 Survival of Representations and Warranties 19 8.5 Assignments and Participations 19 8.6 Successors and Assigns 19 8.7 Construction 20 8.8 Severability 20 8.9 Waiver of Trial by Jury; Jurisdiction 20 8.10 Entire Agreement 21 8.11 Multiple Counterparts 21 8.12 Consent; Waivers 21 8.13 Indemnity By the Borrower; Expenses 21 8.14 Waiver of Certain Defenses 22 8.15 Limitation on Liability; Waiver of Punitive Damages 22 Exhibits, Schedules and Annexes Annex I List of Auction Rate Securities and Securities Accounts Exhibit A Form of Revolving Credit Note Exhibit B Form of Guaranty and Security Agreement -iii- CREDIT AGREEMENT This CREDIT AGREEMENT , dated November 7, 2008 (this  Agreement ), is by and between LANDAMERICA FINANCIAL GROUP, INC. , a Virginia corporation (together with its successors and permitted assigns, the  Borrower ), and CHICAGO TITLE INSURANCE COMPANY , an insurance company organized under the laws of the State of Nebraska (together with its successors and permitted assigns, the  Lender ). BACKGROUND A. Fidelity National Financial, Inc., a Delaware corporation and the ultimate parent of the Lender ( FNF ), and the Borrower are entering into an Agreement and Plan of Merger of even date herewith (the  Merger Agreement ) pursuant to which a wholly owned subsidiary of FNF will merge (the  Merger ) with and into the Borrower. B. The Lender and the Borrower are entering into this Agreement as a condition and a material inducement to the entering into of the Merger Agreement by FNF and the Borrower. C. Concurrently herewith, LandAmerica 1031 Exchange Services, Inc., a Maryland corporation and a wholly-owned subsidiary of the Borrower (together with its successors and permitted assigns, the  Guarantor ) is entering into a Guaranty and Security Agreement (the  Guaranty and Security Agreement ), substantially in the form of Exhibit B , pursuant to which Guarantor irrevocably and unconditionally guarantees the payment and performance of Borrowers obligations hereunder and grants a security interest in the Collateral (as hereinafter defined) to secure the obligations of the Guarantor under the Guaranty and Security Agreement and the obligations of the Borrower hereunder . NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter contained, and for other good and valuable consideration, the parties hereto agree as follows: ARTICLE 1 - DEFINITIONS 1.1 Definitions . When used in this Agreement, the following terms shall have the respective meanings set forth below.  Account Control Agreement  has the meaning set forth in Section 3.1 .  Additional 1031 Liquidity  means receipt by the Guarantor, or by the Borrower for the benefit of and to be used by the Guarantor, of immediately available funds or readily marketable securities having a market value of not less than US$60,000,000.00 from the exchange after November 6, 2008 and on or prior to November 24, 2008 of auction rate securities with a aggregate par amount of no more than US$75,000,000.00 that are owned by the Guarantor to one or more of the Borrower's title insurance Subsidiaries.  Advance  means a borrowing under the Commitment pursuant to Section 2.1 . 1  Advance Date  means the date on which an Advance is made.  Advance Request  means the written request for an Advance given pursuant to Section 2.1(b) .  Affiliate  means, with respect to any Person, (a) each Person that, directly or indirectly, owns or controls, whether beneficially or as a trustee, guardian or other fiduciary, 10% or more of the equity interests having ordinary voting power in the election of directors of such Person, (b) each Person that controls, is controlled by or is under common control with such Person, (c) each of such Persons officers, directors, joint venturers and partners and (d) in the case of an individual, the immediate family members, spouses and lineal descendants of individuals who are Affiliates of such individual. For the purposes of this definition,  control  of a Person shall mean the possession, directly or indirectly, of the power to direct or cause the direction of its management or policies, whether through the ownership of voting securities, by contract or otherwise.  Agreement  means this Credit Agreement, as the same may be amended, supplemented, restated or otherwise modified from time to time.  Applicable Rate  means a rate per annum equal at all times to LIBOR plus four hundred basis points (4.00%), which rate shall fluctuate as and when LIBOR shall fluctuate.  Auction Rate Securities  means the auction rate securities listed on Annex I hereto, which auction rate securities are held in Securities Account no.170-90010-1-8-777 established at Citi Smith Barney and Securities Account no.156000906 established at SunTrust Bank.  Availability Period  means, subject to the terms and conditions hereof, the period beginning on the date of receipt by the Borrower of the Additional 1031 Liquidity (but in no event prior to November 24, 2008) and ending on, but not including, the earlier of (i) the fifth (5 th ) anniversary of the date hereof and (ii) the Termination Date.  Bank Waivers  means all notices, consents or waivers required (as determined by the Lender in its reasonable discretion, and satisfactory in form and substance to the Lender in its reasonable discretion), pursuant to the terms of the SunTrust Credit Agreement and the Prudential Note Purchase Agreement to (a) permit the execution, delivery and performance of this Agreement, the Guaranty and Security Agreement, the other Loan Documents and (b) waive all defaults under the SunTrust Credit Agreement and the Prudential Note Purchase Agreement in existence prior to the date of the initial Advance.  Business Day  means any day other than a Saturday, Sunday or day on which banking institutions in New York, New York are authorized or obligated pursuant to legal requirements or executive order to be closed.  Collateral  means all of the Guarantors right, title and interest in, to and under the Auction Rate Securities and the securities accounts in which the Auction Rate Securities are held, together with all replacements, substitutions, distributions, income, profits, products and cash and non-cash Proceeds thereof (including insurance proceeds) in any form and wherever located, and all written or electronically recorded books and records relating to any such 2 securities held in the securities accounts and other rights relating thereto, provided that Collateral shall not include any of the auction rate securities, in a maximum aggregate par amount of USD$75,000,000.00, transferred or to be transferred in order to generate the Additional 1031 Liquidity, and provided , further , that  Collateral shall also not include any other securities or financial assets that are included in the securities accounts referred to above that are not the Auction Rate Securities listed on Annex I or any replacements, substitutions, distributions, income, profits, products and cash and non-cash Proceeds thereof, it being understood that the Borrower will cause the Guarantor to endeavor to remove the non- Auction Rate Securities from the securities accounts prior to the initial Advance hereunder.  Commitment  means, at any given time, the obligation of the Lender, subject to the terms and conditions herein, to make Advances hereunder, initially in the maximum aggregate principal amount not to exceed Thirty Million United States Dollars (US$30,000,000.00), as reduced from time to time pursuant to the terms hereof, including all Pro Rata Commitment Decreases.  Debt  of a Person means all obligations for borrowed money of such Person.  Default  or  default  means any condition or event specified as such in Section 7.1 hereof that, with the giving of notice or the passage of time or the happening of a further condition, event or act or any of these, would, unless cured or waived, become an Event of Default.  Event of Default  has the meaning ascribed to it in Section 7.1 .  FNF  has the meaning set forth in the preamble of this Agreement.  GAAP  means the generally accepted accounting principles set forth from time to time in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board (or agencies with similar functions of comparable stature and authority within the U.S. accounting profession), which are applicable to the circumstances as of the date of determination and are applied on a consistent basis.  Guaranty and Security Agreement  has the meaning set forth in the preamble of this Agreement.  Guarantor  has the meaning set forth in the preamble of this Agreement.  LIBOR  means, for any day, the British Bankers Association Interest Settlement Rate per annum for 1-month deposits in United States Dollars, appearing on the display designated as Page 3750 on the Dow Jones Telerate (or such other page on that service or such other service designated by the British Bankers Association for the display of its Interest Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on such day, or if such day is not a London business day, then the immediately preceding London business day (or if such Page 3750 is unavailable for any reason at such time, then the rate as determined by the lender from another recognized source or interbank quotation, such as the Reuters Screen ISDA Page) . 3  Lien  means any mortgage or deed of trust, pledge, hypothecation, collateral assignment, deposit arrangement, lien, charge, claim, security interest, easement or encumbrance, or preference, priority or other security agreement or preferential arrangement of any kind or nature whatsoever whether arising by agreement or under any statute or law or otherwise (including any lease or title retention agreement, any financing lease having substantially the same economic effect as any of the foregoing, and the filing of, or agreement to give, any financing statement perfecting a security interest under the UCC or comparable law of any jurisdiction).  Loan  means, at any time, the aggregate of all Advances outstanding hereunder.  Loan Documents  means this Agreement, the Guaranty and Security Agreement, the Note, the Account Control Agreements, the Transition Services Agreement, the Advance Requests, the UCC-1 financing statements, and all other agreements, instruments, documents and certificates executed and delivered to, or in favor of, the Lender in connection herewith or therewith. Any reference in this Agreement or any other Loan Document to a Loan Document shall include all appendices, exhibits or schedules thereto, and all amendments, restatements, supplements or other modifications thereto, and shall refer to this Agreement or such Loan Document as the same may be in effect at any and all times such reference becomes operative.  Material Adverse Effect  means (a) a 
